619 S.E.2d 859 (2005)
359 N.C. 855
STATE of North Carolina
v.
Abner Ray NICHOLSON.
No. 564A99-2.
Supreme Court of North Carolina.
August 18, 2005.
Nora Henry Hargrove, Sofie Hosford, Wilmington, for Nicholson.
Abner Ray Nicholson, Pro Se.
*860 Valerie B. Spalding, Special Deputy Attorney General, Howard S. Boney, District Attorney, for State.
Jay H. Ferguson, Durham, for Arc of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 20th day of November 2003 in this matter for a writ of certiorari to review the order of the Superior Court, Wilson County, as amended on the 30th day of June 2005, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 18th day of August, 2005."